VA \
                                        CAUSE NO. 14-07314-367


IN RE: ORDER FOR FORECLOSURE                        S                               2nd£OUftTOF Af^ALS
CONCERNING:                                         |                     CO| ^^"H, T*T°
Rosanna Sih/erio                                    §                               r^1g0ljJ:Sftj39 PM
                                                    §              -^4M     *^'> »^TjfeftA SPISAK
and                                                 §                     ^OUftT        9£rk
8199 Robertson Drive, Frisco, Texas 75034           §                   *PWW**'* /                *
UnderTex. R.av. Proc. 736                           §                    367* JUDICIAL DISTRICT
                                              Ams/tt>Bt> k
                                            FINAL JUDGMENT


        On this day came on to be considered the above-entitled and numbered cause in which
Traditional Heritage Village Homeowners Association, Inc. is the Plaintiff and Rosanna Silverio and Alvin
Green are the Defendants, All parties,appearing herein, and throughtheir attorneys of record

        Pursuant to Rule 736.8 of the Texas Rules of Civil Procedure:

        1. The material facts that establish the basis for foreclosure are that a debt exists that is
           secured by a Lien created under the Declaration of Covenants, Conditions and Restrictions
           for Traditional Heritage Village Homeowners Association, Inc. and evidenced bythe filing of
            a Lien by Plaintiff against Defendants' property in the Real Property Records of Denton
           County, Texas. The Declaration of Traditional HeritageVillage allowsfor foreclosure of the
           lien for unpaid assessments, interest, late fees and attorney's fees. The Property ownedby
           Defendants Is located at 8199 Robertson Drive, Frisco, Texas 75034 and is located in
           Traditional Heritage Village and is subject to said lien. Defendants have fjjetf to pay
           assessments, interest, late fees and attorney's fees related to the property.    Cf(\i£S)
       2, Defendants are the recordtitle holders to the real property, with all improvements thereon,
           located at 8199 Robertson Drive, Frisco, Texas 75034, and are thus members of Traditional
           Heritage Village Homeowners Association, Inc. Said property is more particularly described
           as follows:



       Lot 18, Block I, of Heritage Village, Phase I, an addition to the City of Frisco, Denton
       County, Texas, according to the Plat thereof recorded in Cabinet U, Page 35 and 36, of
       the Piat Records of Denton County, Texas;

       Also known as:


       8199 Robertson Drive, Frisco, Texas 75034.




FINAL JUDGMENT                                                                                    Pagel
1   i




               3. The name and last known address of each Respondent subject to the order is:

                   Rosanna Siiverio
                   8199 Robertson Drive
                   Frisco, Texas 75034

                   Alvin Green
                   8199 Robertson Drive
                   Frisco,Texas 75034

                   Occupant(s)
                   8199 Robertson Drive
                   Frisco,Texas 75034

               4. The recording and indexing information for the lien against Defendants property is as
                   follows:


                    -   Notice of Lien filed by Traditional Heritage Village against Rosanna Siiverio. Filed In the
                        DentonCounty Deed Records on August1,2014 at Instrument Number 2014-76437.


        IT ISTHEREFORE ORDERED that Plaintiff, Traditional Heritage Village Homeowners Association, Inc., is
        authorized to proceed with foreclosure of the Plaintiffs Lien under the Declaration of Covenants,
        Conditions, and Restrictions for Traditional Heritage Village Homeowners Association, Inc. pursuant to
        Section 209.0092 of the Texas Property Code. The total amount owing under the lien is



               5. Should Respondent Rosanna Siiverio, her husband or any other occupant file bankruptcy,
                  thisjudgment allows the Plaintiffs to proceed to foreclosure ontheirlien In Rem against the
                  Property locatedat 8199 Robertson Drive, Frisco, Texas 75034.

               6. Plaintiff is further awarded the following:

                        a.        ^SOQ.                 dollars as attorney's fees; lo-addition. Plaintiff hawarded
                              fmfl thousand ($5,000.00)« aturacy't faas ifthe Pefentfamt imnirrnrrfiilly ipprwis
                              thin jurtgmrnt to thir r\"-"* ~* ftnnrflh *"ri mi jhMH'ti1 ft" *li""«J **&***
                              (f f/XK1 fifi) * Hi" rutftiwlmil mi ii t fully nppi nl-. in Tim iuprnmn foyrt ofTamrr

                        b. Interest at the rate of^S0% per year on the total judgment from the date of the
                              judgment until the judgment is paid in full.

                        c. Reasonable and waeeMary aHawai/r fnnr te be awarded to the Plai
                           neanrnry pert Judgment axllyqiuw aftgfts


        FINAL JUDGMENT                                                                                       Pa8e2
r4:




                    d. A Declaration establishing Plaintiffs Uen securing Defendants' obligations to
                       Plaintiff and ordering foreclosure of the lien and sale of the Property by duly
                          appointed Trustee and/or Attorney of the Association and the proceeds applied
                          towards satisfaction of the judgment amount;

                    e. Thitifthr rrnpi iin i iiiiiiiirlff'fmindnrlft.hr pr",^r,iTt*h'      '   PfrfomffJeientto
                          Mtlffythrjudgrnrnt. the PininiIff imilitn hrrrr nianrtablB a*«hci#M»h»